Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 26 February 2021.
Claims 1-14 were canceled by the Applicant with a preliminary amendment.
Claims 15-28 were presented by the Applicant with a preliminary amendment on 26 September 2020.
Claim 17 is canceled by the Applicant via an amendment on 26 February 2021.
Claim 15 is amended by the Applicant via an amendment on 26 February 2021.
Claims 15-16 and 23-24 are amended by an Approved Examiner’s Amendment.
Claims 15-16 and 18-28 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 was filed after the mailing date of the Final Office Action on 04 December 2020.  The submission is in 
Response to Remarks
The arguments in response to the objection to the drawings and the specification have been fully considered and are found persuasive. The Examiner notes the Applicant has explained the term “pressure-surface” and “suction surface” applied to inlet vanes is a term of art specific to turbo charger inlet vanes which is contrary to the generic “pressure surface” and “suction surface” of a blade like a wing based on geometric features alone. For example, the term “pressure surface” is meant to represent the term of art “low speed / high pressure side” of the blade that is directly exposed to the exhaust gas, which is commensurate with the prior art Sakakida et al. The Examiner further notes the prior art “Arnold et al (US 20160230585 A1)” also uses the term “pressure-surface” in the same way as the instant application, further verifying the term of art as explained by the Applicant’s arguments and supporting non-patent literature.
The arguments in response to the claims 15-16, 18-20, and 21-26 rejection under 35 U.S.C § 112(b) pertaining to the “pressure side” and “suction side” of the blade have been fully considered and are found persuasive at least for the same reasons provided above. The Examiner withdraws the 112(b) rejections.
The arguments in response to claims rejected under 35 U.S.C § 102(a)(1) and/or (a)(2) and 35 U.S.C § 103 have been fully considered and in combination with the Applicant and Examiner’s amendments are found persuasive. The Examiner withdraws the prior art rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maki Hatsumi (703) 205-8068 on 9 March 2021.
The application has been amended as follows: 
Claim 15 (Currently Amended). A variable geometry turbocharger, comprising: 
a turbine rotor; and 
a variable nozzle mechanism for adjusting a flow of exhaust gas to the turbine rotor from a scroll flow passage formed on a radially outer side of the turbine rotor, 
wherein the variable nozzle mechanism includes: 
a nozzle vane disposed in an exhaust gas flow passage for guiding the exhaust gas to the turbine rotor from the scroll flow passage; 
a support wall forming a flow passage wall on a first side of the exhaust gas flow passage with respect to an axial direction of the turbine rotor and supporting the nozzle vane rotatably in a cantilever fashion; and 
a non-support wall forming a flow passage wall on a second side of the exhaust gas flow passage with respect to the axial direction, and 
wherein, of an end surface of the nozzle vane on a side of the non-support wall, an edge portion on a side of a pressure surface includes a non-support-wall side linear portion formed to have a linear shape, and 
that is parallel to a chord length of the nozzle vane, has a length which is not smaller than a half of the chord length of the nozzle vane.
Claim 16 (Currently Amended). The variable geometry turbocharger according to claim 15, wherein, of the edge portion on the side of the pressure surface, the non-support-wall side linear portion is formed in a range including a position where a chord directional distance from a trailing edge of the nozzle vane is 1/4 of the chord length of the nozzle vane.
Claim 23 (Currently Amended). The variable geometry turbocharger according to claim 21, wherein the support-wall side linear portion is formed in a range including a position where a chord directional distance from a trailing edge of the nozzle vane is 1/4 of the chord length of the nozzle vane.
Claim 24 (Currently Amended). The variable geometry turbocharger according to claim 21, wherein the support-wall side linear portion has a length which is not smaller than a half of the chord length of the nozzle vane.

Allowable Subject Matter
Claims 15-16 and 18-28 are allowed.
The following is an examiner' s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:

wherein the non-support-wall side linear portion, extending in a longitudinal direction of the vane, that is parallel to a chord length of the nozzle vane, has a length which is not smaller than a half of the chord length of the nozzle vane.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Sakakida et al (JP 11229815 A) and Osako et al (WO 2014102962 Al)
The Examiner notes Sakakida is considered the closest prior art and does not teach the non-support-wall side linear portion, extending in a longitudinal direction of the vane, that is parallel to a chord length of the nozzle vane, Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745   

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745